EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 21 October 2020 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 13/061,413 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 16 September 2020 is acknowledged and entered.  Following the amendment, claims 8-11 are canceled, and claims 1, 4, 35 and 36 are amended.   
Currently, claims 1, 4, 5, 7, 35-37, 39, 40 and 48-51 are pending.

Withdrawal of Objections and Rejections:
All objections and rejections of claim 8 are moot as the applicant has canceled the claim.
The rejection of claims 1, 4, 5, 7, 35-37, 39, 40 and 48-51 under 35 U.S.C. 101 for being directed to a judicial exception without significantly more is withdrawn upon further consideration.

Interview Summary 
See attached PTO-413.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Denise M. Ray on 04 June 2021.
The application has been amended as follows: 
Claims 4, 5, 35, 39 and 40 have been canceled.
Claim 1: the content has been replaced by the following:
-- 1. A method for evaluating a risk of future acute kidney injury in a subject and treating the subject based on the evaluation, the method comprising: 
detecting soluble tumor necrosis factor receptor superfamily member 6 in a urine sample with an antibody which specifically binds to the soluble tumor necrosis factor receptor superfamily member 6 using an immunoassay; and generating an assay result indicative of binding of the soluble tumor necrosis factor receptor superfamily member 6 to the antibody; 
correlating the assay result to an increased risk of the subject developing a future acute kidney injury meeting the definition of RIFLE I or F when the assay result is above a predetermined threshold value; and
treating the subject having the increased risk of developing a future acute kidney injury meeting the definition of RIFLE I or F with a compatible treatment regimen comprising one or more of initiating renal replacement therapy and withdrawing delivery of compounds that are known to be damaging to the kidney. --
Claim 7: in line 1, “A method" has been replaced by -- The method --; and in line 2, -- the -- has been added before “soluble”.  
Claim 36: the content has been replaced by the following:
-- 36. A method of treating a subject at increased risk of a future acute kidney injury, the method comprising: 
determining the subject is at increased risk of a future acute kidney injury by performing an assay to detect soluble tumor necrosis factor receptor superfamily member 6 in a urine sample obtained from the subject, wherein the level of the soluble tumor necrosis factor receptor superfamily member 6 in the urine is above a predetermined threshold level; and 
treating the subject having an increased risk of  future acute kidney injury with a compatible treatment regimen comprising one or more of initiating renal replacement therapy and withdrawing delivery of compounds that are known to be damaging to the kidney. --
Claim 37: the content has been replaced by the following:
-- 37. The method of claim 36, wherein the assay comprises (i) contacting the urine sample with an antibody which specifically binds soluble tumor necrosis factor receptor superfamily member 6, and (ii) generating an assay result indicative of binding of soluble tumor necrosis factor receptor superfamily member 6 to the antibody. --
Claim 48: line 1, -- regimen -- has been added after “treatment; and in line 2, -- the -- has been added before “renal replacement therapy”.  
Claim 50: line 1, -- regimen -- has been added after “treatment; and in line 2, -- the -- has been added before “renal replacement therapy”.  

Conclusion:
Claims 1, 7, 36, 37 and 48-51 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
6/4/21